97 Ga. App. 27 (1958)
102 S.E.2d 56
SCOTT
v.
WEINBERG.
36971.
Court of Appeals of Georgia.
Decided January 28, 1958.
James R. Venable, for plaintiff in error.
Charles W. Bergman, W. O. Slate, contra.
FELTON, Chief Judge.
"Where, as in this case, no motion for new trial was made, and where error might have been assigned upon the judgment complained of on two or more possible grounds, such as, that it was contrary to law for stated reasons, or that it was contrary to the evidence, or that the judge should have caused the issue to be tried by a jury, and the bill of exceptions contains, as here, no assignment of error except that the judgment complained of is contrary to law, the assignment is too general and indefinite to raise any question for decision. Groover, Stubbs & Co. v. Inman, 60 Ga. 406, 407 (5); Vick v. Farmers & Merchants Bank of Coolidge, 209 Ga. 77 (70 S.E.2d 764), and the cases there cited." Price v. Stewart, 209 Ga. 532 (74 S.E.2d 458). See also Fulton County v. Phillips, 208 Ga. 795, 796 (4) (69 S.E.2d 865); City of Douglas v. Atlantic Coast Line R. Co., 207 Ga. 690 (2) (64 S.E.2d 63). In the instant case there was no motion for a new trial made and the final judgment excepted to is: "The above stated case coming on regularly to be heard at the September term of said court, before the judge thereof, without the intervention of a jury, and no defense having been interposed, and it appearing that the plaintiff is entitled to recover of the defendant the principal sum of five hundred ($500) dollars, together with $17 interest, judgment is hereby rendered accordingly in favor of the plaintiff and against the defendant, and $____ costs." There is no other assignment of error and no judgment excepted to other than this final judgment, and since the *28 only exception to that judgment is that it is "contrary to law and contrary to the principle of equity and justice," under the rulings of the Supreme Court cited above the writ of error must be dismissed.
Writ of error dismissed. Quillian and Nichols, JJ., concur.